PER CURIAM.
Kelvin J. Hurdle appeals the district court’s order dismissing his racial discrimination complaint filed in this employment discrimination action. We have reviewed the record and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Hurdle v. Commonwealth of Virginia, No. CA-01-259-3 (E.D.Va. Sept. 25, 2002). We deny Hurdle’s motion for appointment of counsel and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.